Title: To James Madison from Elias Vander Horst, 12 May 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


12 May 1801, Bristol. Wrote last on 21 Apr., since which he has received no letters from State Department. Encloses copies of letters just received from Malta. Transmits newspapers with news from Egypt of three battles between French and British. Reports great fall in price of all grains and flour since his last letter; encloses prices current [not found].
 

   
   RC and enclosures (DNA: RG 59, CD, Bristol, vol. 2). RC 1 p. Copy and enclosures (ibid.) docketed by Wagner as received 21 July. Enclosures are copies of a 4 Apr. letter to Vander Horst from William England (1 p.) and Cathcart’s 21 Feb. circular letter (2 pp.).



   
   A full transcription of this document has been added to the digital edition.

